DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings


The drawings with 11 Sheets of Figs. 1-11 received on 10/25/2018 are acknowledged and accepted. 
Specification



The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 recites “The cable connector assembly” in line 1.

Claim Objections

Claims 1-20 are  objected to because of the following informalities:  
Claim 1 recites “the lighting source” in lines 9,11. There is insufficient antecedent basis for this limitation. Examiner suggests –the light source—
Claims 6,7 recite “the lighting source” in line 3. There is insufficient antecedent basis for this limitation. Examiner suggests –the light source—
Claims 8-9 are dependent on Claim 7 and hence inherit its deficiencies.

Claim 11 recites “the lighting source” in lines 10,12. There is insufficient antecedent basis for this limitation. Examiner suggests –the light source—
Claims 16,17 recite “the lighting source” in line 3. There is insufficient antecedent basis for this limitation. Examiner suggests –the light source—
Claims 18-19 are dependent on Claim 17 and hence inherit its deficiencies.
Claims 2-10 are dependent on Claim 1 and Claims 12-20 are dependent on Claim 11 and hence inherit their deficiencies.
Appropriate correction is required.


Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a first image generating unit” in line 2, Claim 1, line 3, Claim 11 and “a second image generating unit” in line 3, claim 1, line 4, Claim 11; These are defined at para 22, lines 1-2 of the originally filed specification as “display panels, such as LCD panels for displaying images”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9,17-19, as best understood,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and when the parallax barrier apparatus is observed from a second area, light emitted by the lighting source and projected 10to the first image generating unit is blocked by the blocking area, and the barrier film blocks the second image.” It is not clear how the second image is blocked by the blocking area when the observation is from a second area. Would it not be the first image which should be blocked? For the purpose of examination, the first image is blocked when observing from the second area.
Claims 8-9 are dependent on Claim 7 and Claims 18-19 are dependent on Claim 17 hence inherit their deficiencies.
Claim 9 recites “The cable connector assembly” in line 1. It is not very clear what the cable connector assembly is. It does not fit into the claim limitations nor the disclosure. For the purpose of examination Claim 9 is taken to recite the parallax barrier apparatus as the rest of the claims. 
Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

















The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yang et al (US 2014/0211112A1, hereafter Yang).

Regarding Claim 1, Yang teaches (figs 1-4, 7, 8) a parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7), comprising: 
a first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16); 
a second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) arranged side-by-side (images displayed at a position at a  distance ⌂XR seen with right eye and images displayed at a position at a distance ⌂XL seen with right eye, p64, lines 1-8 and fig 8 shows the two positions are close and hence the corresponding pixels are side by side) with the first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16); 
a light source (backlight 2, p36, lines 1-6) facing toward the first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16) to project a first image (image for right eye, p41, lines 1-16) and facing toward the second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) to project a second image (image for left eye, p41, lines 1-16); and 
a barrier film (barrier unit 6, p35, lines 1-7) comprising a cylindrical surface concaved (curved shape, p38, lines 14-21, fig 2) toward the first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16) and the second 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from a first area (position of right eye of user, p41, lines 1-9), the lighting source (backlight 2, p36, lines 1-6)  projects the first image (image for right eye, p41, lines 1-16)  through the barrier film (barrier unit 6, p35, lines 1-7)  and the barrier film (barrier unit 6, p35, lines 1-7)  blocks the second image (image for left eye, p41, lines 1-16); and 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from a second area (position of left eye of user, p41, lines 1-9), the lighting source (backlight 2, p36, lines 1-6)  projects the second image (image for left eye, p41, lines 1-16) through the barrier film (barrier unit 6, p35, lines 1-7)  and the barrier film (barrier unit 6, p35, lines 1-7)  blocks the first image (image for right eye, p41, lines 1-16) (pg 3, cont of p41, lines 10-22, p64, lines 1-8, barrier unit 6 has transmitting and blocking regions and creates a parallax effect by blocking right eye image for left eye and blocking left eye image for right eye).
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims  2-10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0211112 A1, hereafter Yang) as applied to Claim 1 and further in view of Woodgate et al (US 6055103 A, hereafter Woodgate).
Regarding Claim 2, Yang teaches the parallax barrier apparatus of claim 1.
	However Yang does not teach 
wherein the barrier film comprises: 
a first polarizing film; 
a wave plate film; and 
a second polarizing film; 
wherein the first polarizing film, the wave plate film and the second polarizing film are sequentially arranged along a direction away from the first image generating unit and the second image generating unit; a polarization direction of the first polarizing film is perpendicular to a polarization direction of the second polarizing film.
Yang and Woodgate are related as parallax barrier films in naked eye displays.
Woodgate teaches (fig 1,8),
wherein the barrier film (parallax barrier 4, col 1, lines 53-55, col 6, lines 59-65, col 7, lines 54-56) comprises: 
a first polarizing film (input polarizer 14, col 6, lines 59-65); 
a wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23); and 
a second polarizing film (output polarizer 15, col 6, lines 59-65); 
wherein the first polarizing film (input polarizer 14, col 6, lines 59-65), the wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23) and the 
a polarization direction (polarization direction is at 45 degrees, col 6, lines 33-35) of the first polarizing film (input polarizer 14, col 6, lines 59-65) is perpendicular to a polarization direction (polarization axis of output polarizer 15 is orthogonal to that of input polarizer 14,col 6, lines 59-65) of the second polarizing film (output polarizer 15, col 6, lines 59-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang to include the teachings of Woodgate such that wherein the barrier film comprises: a first polarizing film; a wave plate film; and a second polarizing film; wherein the first polarizing film, the wave plate film and the second polarizing film are sequentially arranged along a direction away from the first image generating unit and the second image generating unit; a polarization direction of the first polarizing film is perpendicular to a polarization direction of the second polarizing film for the purpose of maintaining a good white color balance (col 7, lines 9-11).


Regarding Claim 3, Yang-Woodgate teaches the parallax barrier apparatus of claim 2,
wherein the barrier film (parallax barrier 4, col 1, lines 53-55, col 6, lines 59-65, col 7, lines 54-56, Woodgate) comprises a supporting film (glass substrate 2, fig 26, 

Regarding Claim 4, Yang-Woodgate teaches the parallax barrier apparatus of claim 3.
However Yang-embodiment in figs 8,26 does not teach
wherein the barrier film further comprises a protecting film attached to a surface of the second polarizing film away from the first image generating unit and the second image generating unit.
Yang-embodiment in figs 8,26 and prior art in fig 27a of Woodgate are related as barrier films.
Prior art in fig 27a of Woodgate teaches (fig 27a)
wherein the barrier film (parallax barrier formed by array 11, col 13, lines 16-23) further comprises a protecting film (protective or antireflection coating, col 13, lines 23-26) attached to a surface of the second polarizing film (polarizer, col 13 lines 23-26) away from the first image generating unit and the second image generating unit (pixel plane in LCD 60, col 13, lines 19-23).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang-embodiment in figs 8,26a of Woodgate to include the teachings of prior art in fig 27a of Woodgate such that wherein the barrier film further comprises a protecting film attached to a surface of the 

Regarding Claim 5, Yang-Woodgate teaches the parallax barrier apparatus of claim 4,
wherein the first polarizing film (input polarizer 14, col 6, lines 59-65), the wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23), the second polarizing film (output polarizer 15, col 6, lines 59-65) and the protecting film (protective or antireflection coating, col 13, lines 23-26) are sequentially laminated (as in fig 26 and col 13, lines 23-26) on the supporting film (glass substrate 2, fig 26, Woodgate, col 12, lines 54-58).

Regarding Claim 6, Yang-Woodgate teaches the parallax barrier apparatus of claim 2, wherein the barrier film (barrier unit 6, p35, lines 1-7, Yang) is arc-shaped (curved shape, p38, lines 14-21, fig 2) and comprises a blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15); 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7, Yang) is observed from the first area (position of right eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang) blocks the second image (image for left eye, p41, 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from the second area (position of left eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the first image generating unit is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang)  blocks the first image (image for right eye, p41, lines 1-16).

Regarding Claim 7, Yang-Woodgate teaches the parallax barrier apparatus of claim 6,
wherein the barrier film (barrier unit 6, p35, lines 1-7, Yang) is elliptical arc-shaped (curved shape, p38, lines 14-21, the curve is elliptical as in fig 2) and comprises a blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15); 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7, Yang) is observed from the first area (position of right eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang) blocks the second image (image for left eye, p41, lines 1-16) (pg 3, cont of p41, lines 10-22, p64, lines 1-8, barrier unit 6 has transmitting 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from the second area (position of left eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the first image generating unit is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang)  blocks the first image (image for right eye, p41, lines 1-16).

Regarding Claim 8, Yang-Woodgate teaches the parallax barrier apparatus of claim 7, 
wherein the barrier film (parallax barrier 4, col 1, lines 53-55, col 6, lines 59-65, col 7, lines 54-56, Woodgate) and the light source (backlight 3, fig 26) are at two opposite sides of the first image generating unit (SLM 1 with 2d array of pixels, col 1, lines 59-62, fig 1, pixel generating right eye image) and the second image generating unit (SLM 1 with 2d array of pixels, col 1, lines 59-62, fig 1, pixel generating left eye image).

Regarding Claim 9, Yang-Woodgate teaches the parallax barrier apparatus of claim 8, wherein the light source is a polarized area light source having a polarization direction non-orthogonal with the polarization direction of the first polarizing film, or the light source (backlight 2, p36, lines 1-6, Yang, backlight 3, col 1, lines 53-55, fig 1, Woodgate) is a non-polarized area light source (transmission of unpolarized light, col 7, lines 2-6, Woodgate, hence the light source is non-polarized). 
Regarding Claim 10, Yang-Woodgate teaches the parallax barrier apparatus of claim 6, wherein the wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23, Woodgate, fig 8) is a 1/2 wave plate film (half waveplate, col 6, lines 16-23, Woodgate), or the wave plate film comprises two 1/4 wave plate films.

Claim 11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0211112 A1, hereafter Yang) in view of Chen et al (US 2013/0050596 A1, hereafter Chen).

Regarding Claim 11, Yang teaches (figs 1-4, 7, 8) a parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7), comprising: 
a first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16); 
a second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) arranged side-by-side (images displayed at a position at a  distance ⌂XR seen with right eye and images displayed at a position at a distance ⌂XL seen with right eye, p64, lines 1-8 and fig 8 shows the two positions are close and hence the corresponding pixels are side by side) with the first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16); 
a light source (backlight 2, p36, lines 1-6) facing toward the first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16) to project a first image (image for right eye, p41, lines 1-16) and facing toward the second 
a barrier film (barrier unit 6, p35, lines 1-7) comprising a cylindrical surface concaved (curved shape, p38, lines 14-21, fig 2) toward the first image generating unit (pixel 50 of display unit 4 which displays an image for the right eye, p41, lines 1-16) and the second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16); 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from a first area (position of right eye of user, p41, lines 1-9), the lighting source (backlight 2, p36, lines 1-6)  projects the first image (image for right eye, p41, lines 1-16)  through the barrier film (barrier unit 6, p35, lines 1-7)  and the barrier film (barrier unit 6, p35, lines 1-7)  blocks the second image (image for left eye, p41, lines 1-16); and 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from a second area (position of left eye of user, p41, lines 1-9), the lighting source (backlight 2, p36, lines 1-6)  projects the second image (image for left eye, p41, lines 1-16) through the barrier film (barrier unit 6, p35, lines 1-7)  and the barrier film (barrier unit 6, p35, lines 1-7)  blocks the first image (image for right eye, p41, lines 1-16) (pg 3, cont of p41, lines 10-22, p64, lines 1-8, barrier unit 6 has transmitting and blocking regions and creates a parallax effect by blocking right eye image for left eye and blocking left eye image for right eye).

Yang and Chen are related as naked eye 3D displays with parallax barrier apparatuses.
Chen teaches (fig 1A,4A),
a naked eye 3D display device (autostereoscopic display device 200, p28, lines 3-6) comprising a plurality of parallax barrier apparatuses (adjustable parallax barrier module 220, p28, lines 1-6, parallax module 220 has plurality of parallax barriers 222) arranged in a straight line (straight line vertically above the display panel 210 in fig 1A and straight line horizontally next to the display panel 201 in fig 4A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang to include the teachings of Chen such that the naked eye 3D display device comprising a plurality of parallax barrier apparatuses arranged in a straight line for the purpose of providing optimized three dimensional images (p9, lines 1-3).

Claims  12-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0211112 A1, hereafter Yang) in view of Chen et al (US 2013/0050596 A1, hereafter Chen) as applied to Claim 1 and further in view of Woodgate et al (US 6055103 A, hereafter Woodgate).

Regarding Claim 12, Yang-Chen teaches the parallax barrier apparatus of claim 11.
	However Yang-Chen does not teach 

a first polarizing film; 
a wave plate film; and 
a second polarizing film; 
wherein the first polarizing film, the wave plate film and the second polarizing film are sequentially arranged along a direction away from the first image generating unit and the second image generating unit; a polarization direction of the first polarizing film is perpendicular to a polarization direction of the second polarizing film.
Yang-Chen and Woodgate are related as parallax barrier films in naked eye displays.
Woodgate teaches (fig 1,8),
wherein the barrier film (parallax barrier 4, col 1, lines 53-55, col 6, lines 59-65, col 7, lines 54-56) comprises: 
a first polarizing film (input polarizer 14, col 6, lines 59-65); 
a wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23); and 
a second polarizing film (output polarizer 15, col 6, lines 59-65); 
wherein the first polarizing film (input polarizer 14, col 6, lines 59-65), the wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23) and the second polarizing film (output polarizer 15, col 6, lines 59-65) are sequentially arranged along a direction away from the first image generating unit (SLM 1 with 2d array of pixels, col 1, lines 59-62, fig 1, pixel generating right eye image) and the second image 
a polarization direction (polarization direction is at 45 degrees, col 6, lines 33-35) of the first polarizing film (input polarizer 14, col 6, lines 59-65) is perpendicular to a polarization direction (polarization axis of output polarizer 15 is orthogonal to that of input polarizer 14,col 6, lines 59-65) of the second polarizing film (output polarizer 15, col 6, lines 59-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang-Chen to include the teachings of Woodgate such that wherein the barrier film comprises: a first polarizing film; a wave plate film; and a second polarizing film; wherein the first polarizing film, the wave plate film and the second polarizing film are sequentially arranged along a direction away from the first image generating unit and the second image generating unit; a polarization direction of the first polarizing film is perpendicular to a polarization direction of the second polarizing film for the purpose of maintaining a good white color balance (col 7, lines 9-11).


Regarding Claim 13, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 12,
wherein the barrier film (parallax barrier 4, col 1, lines 53-55, col 6, lines 59-65, col 7, lines 54-56, Woodgate) comprises a supporting film (glass substrate 2, fig 26, Woodgate, col 12, lines 54-58) attached to a surface of the first polarizing film (input polarizer 14, col 6, lines 59-65) adjacent to the first image generating unit (SLM 1 with 

Regarding Claim 14, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 13.
However Yang-Chen-embodiment in figs 8,26 does not teach
wherein the barrier film further comprises a protecting film attached to a surface of the second polarizing film away from the first image generating unit and the second image generating unit.
Yang-Chen-embodiment in figs 8,26 and prior art in fig 27a of Woodgate are related as barrier films.
Prior art in fig 27a of Woodgate teaches (fig 27a)
wherein the barrier film (parallax barrier formed by array 11, col 13, lines 16-23) further comprises a protecting film (protective or antireflection coating, col 13, lines 23-26) attached to a surface of the second polarizing film (polarizer, col 13 lines 23-26) away from the first image generating unit and the second image generating unit (pixel plane in LCD 60, col 13, lines 19-23).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang-Chen-embodiment in figs 8,26a of Woodgate to include the teachings of prior art in fig 27a of Woodgate such that wherein the barrier film further comprises a protecting film attached to a surface of the second polarizing film away from the first image generating unit and the 

Regarding Claim 15, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 13,
wherein the first polarizing film (input polarizer 14, col 6, lines 59-65), the wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23), the second polarizing film (output polarizer 15, col 6, lines 59-65) and the protecting film (protective or antireflection coating, col 13, lines 23-26) are sequentially laminated (as in fig 26 and col 13, lines 23-26) on the supporting film (glass substrate 2, fig 26, Woodgate, col 12, lines 54-58).

Regarding Claim 16, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 12, wherein the barrier film (barrier unit 6, p35, lines 1-7, Yang) is arc-shaped (curved shape, p38, lines 14-21, fig 2) and comprises a blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15); 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7, Yang) is observed from the first area (position of right eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang) blocks the second image (image for left eye, p41, 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from the second area (position of left eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the first image generating unit is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang)  blocks the first image (image for right eye, p41, lines 1-16).

Regarding Claim 17, Yang-Chen teaches the parallax barrier apparatus of claim 16,
wherein the barrier film (barrier unit 6, p35, lines 1-7, Yang) is elliptical arc-shaped (curved shape, p38, lines 14-21, the curve is elliptical as in fig 2) and comprises a blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15); 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7, Yang) is observed from the first area (position of right eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the second image generating unit (another pixel 50 of display unit 4 which displays an image for the left eye, p41, lines 1-16) is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang) blocks the second image (image for left eye, p41, lines 1-16) (pg 3, cont of p41, lines 10-22, p64, lines 1-8, barrier unit 6 has transmitting 
when the parallax barrier apparatus (display device 1 with display unit 4, barrier unit 6, p35, lines 1-7) is observed from the second area (position of left eye of user, p41, lines 1-9), light emitted by the lighting source (backlight 2, p36, lines 1-6) and projected to the first image generating unit is blocked by the blocking area (unit region 150 that blocks light in the barrier unit 6, p41, lines 1-15), and the barrier film (barrier unit 6, p35, lines 1-7, Yang)  blocks the first image (image for right eye, p41, lines 1-16).

Regarding Claim 18, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 17, 
wherein the barrier film (parallax barrier 4, col 1, lines 53-55, col 6, lines 59-65, col 7, lines 54-56, Woodgate) and the light source (backlight 3, fig 26) are at two opposite sides of the first image generating unit (SLM 1 with 2d array of pixels, col 1, lines 59-62, fig 1, pixel generating right eye image) and the second image generating unit (SLM 1 with 2d array of pixels, col 1, lines 59-62, fig 1, pixel generating left eye image).

Regarding Claim 19, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 18, wherein the light source is a polarized area light source having a polarization direction non-orthogonal with the polarization direction of the first polarizing film, or the light source (backlight 2, p36, lines 1-6, Yang, backlight 3, col 1, lines 53-55, fig 1, 

Regarding Claim 20, Yang-Chen-Woodgate teaches the parallax barrier apparatus of claim 16, wherein the wave plate film (polarization modulating layer 11, waveplate, col 6, lines 16-23, Woodgate, fig 8) is a 1/2 wave plate film (half waveplate, col 6, lines 16-23, Woodgate), or the wave plate film comprises two 1/4 wave plate films.


Conclusion


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M, Thu, Fri: 8:30AM-3:30PM; Tues, Wed: 8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D
Jyotsna V Dabbi									2/22/2021
Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872